Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 9, 2022

                                      No. 04-22-00512-CV

                   IN THE INTEREST OF M.S.M., K.C.M., AND C.C.M.

                 From the 198th Judicial District Court, Bandera County, Texas
                             Trial Court No. CVPC-XX-XXXXXXX
                          Honorable Dennis Powell, Judge Presiding


                                         ORDER
       This is an accelerated appeal of an order terminating the appellant’s parental rights,
which must be disposed of by this Court within 180 days of the date the notice of appeal is filed.
TEX. R. JUD. ADMIN. 6.2. The court reporter has filed a notification of late reporter’s record, but
does not state when she expects the reporter’s record to be filed. Her notification is NOTED.

       We ORDER the court reporter to file the record on or before September 29, 2022. Given
the time constraints governing the disposition of this appeal, further extensions of time will be
disfavored.

       It is so ORDERED on September 9, 2022.

                                                            PER CURIAM

       ATTESTED TO: ________________________
                    MICHAEL A. CRUZ,
                    CLERK OF COURT